 

 

USDC > SDNY |

ONICAT LY FH. a Southern District

52 Dua de roe Floor, New York, NY 10007

  
 

Federal Defend

OF NEW YORK, | eae 417-8700 Fax: (212) 871-0392

TNA eM orseemameety

 

 

 

 

 

 

 

 

.
FILE _
David E. Patron Southern District of New York
Executive Director Jennifer L. Brown
Auomey-in-Charge

November 20, 2019

 

 

By ECF |

SQ-ORDERED:
Honorable George B. Daniels & Dons. (
United States District Judge (ly
Southern District of New York Giéa -Daniels, U. S:D. J.
500 Pear! Street
New York, New York 10007 Dated: _ NOV 21.2019

Re: United States v. Sandy Susoho, 19 Cr. 754 (GBD)

Dear Judge Daniels:

I write on consent (Assistant U.S. Attorney Jun Xiang and Probation Officer
Emily Frankelis) to respectfully request that the Court stay the presentence interview in
this matter while we wait to hear whether Ms. Susoho has been accepted into the Young
Adult Opportunity Program. If Ms. Susoho is accepted into the Program, and the Court
allows her to participate, it will obviate the need for a Presentence Report at this time. If
Ms. Susoho is not accepted into the Program, we should be able to schedule the interview
without needing to change the sentencing date. Without a court order though, the
interview must be conducted in early December, even though the statute does not require
disclosure of the draft Presentence Report until late January. See Fed. R. Crim. P.
32(e)(1) (report must be disclosed at least 35 days before sentencing).

Sandy Susoho pleaded guilty on November 5, 2019 to a conspiracy to misuse a
passport, in violation of 18 U.S.C. § 371. The Court scheduled sentencing for March 10,
2020. After Ms. Susoho’s plea, we applied to the Young Adult Opportunity Program. If
Ms. Susoho is accepted into the program, and if the Court agrees to allow her to
participate, the case will be transferred to Judge Abrams and sentencing will be stayed
pending Ms. Susoho’s completion of the Program. If Ms. Susoho is not accepted into the
Program, I will notify the Probation Office and promptly reschedule the presentence
interview.
Honorable George B. Daniels Page 2
November 20, 2019

Re: United States v. Sandy Susoho, 19 Cr. 754 (GBD)

Respectfully submitted,

/s/

Martin S. Cohen

Ass’t Federal Defender .
Tel.: (212) 417-8737

cc: Jun Xiang, by ECF
Emily Frankelis, U.S. Probation Officer, by e-mail
